PER CURIAM:
Gilbert L. Spurlock appeals the district court’s order accepting the report and recommendation of the magistrate judge and dismissing his civil complaint for lack of jurisdiction. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in for-ma pauperis, we affirm for the reasons stated by the district court. See Spurlock v. U.S. Army Corps of Eng’rs, No. 3:07-cv-00643-RCC, 2008 WL 3992774 (S.D.W.Va. Aug. 21, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.